Citation Nr: 0009278	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to secondary service connection for a right 
knee disability.  

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from November 1984 to April 
1988.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In June 1998, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  The issue of 
entitlement to an increased evaluation for a left knee 
disability will be addressed in the remand that follows the 
decision.  


FINDING OF FACT

The claim of entitlement to secondary service connection for 
a right knee disability is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to secondary service connection for 
a right knee disability is not well grounded. 38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A Right Knee Disability

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim for service connection is not well grounded, 
and there is no further duty to assist the veteran in the 
development of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1999).  See Allen v. Brown, 8 Vet. App. 448 
(holding that when aggravation of a non-service-connected 
disorder is proximately due to or is the result of a service-
connected disability, that extent of aggravation is service 
connected on a secondary basis).  

A claim for secondary service connection, like all claims, 
must be well-grounded. Reiber v. Brown, 7 Vet. App. 513 
(1995).  Generally, when a veteran contends that his or her 
service-connected disability has caused a new disability, he 
or she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994).  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that in order for a 
claim to be well-grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

The veteran's service medical records show no complaint, 
diagnosis or treatment for a right knee disability.  On VA 
examination in August 1988, the veteran had no right knee 
complaints and no abnormalities of the right knee were noted.  
Right knee abnormal findings are first noted in the record in 
1991 when on private examination, moderate grating on motion 
of the right knee was noted.  Chondromalacia was diagnosed.  
On VA examination in December 1993, motion of the right knee 
was to 120 degrees, and on VA examination in July 1996, right 
knee strain was diagnosed.  In December 1997, the veteran 
underwent right knee surgery at the Christian Hospital.  

The veteran was examined by VA in September 1998.  The 
examiner reviewed the claims file and took a detailed 
history.  Motion of the right knee was noted to be from 0 to 
115 degrees with pain.  Crepitus was noted.  The examiner 
diagnosed bilateral knee pain.  On later review of the X-ray 
reports, the examiner stated that the veteran had a bilateral 
knee disability with slight medial compartment degenerative 
arthritis confirmed in surgery done on right knee in 1997.  
The examiner opined that he did not believe that the 
veteran's right knee disability was causally related to his 
left knee disability and that he did not believe that the 
left knee disability aggravated the right knee.  He stated 
that the knee problems were independent of each other.  
 
There is no showing of inservice treatment for a right knee 
disability, no showing of right knee disability until many 
years after discharge, and there is no showing of a medical 
nexus with service.  Thus the claim for service connection on 
a direct basis would not be well grounded.  However, the 
veteran argues that service connection is warranted on a 
secondary basis.  The record as a whole fails to include any 
evidence of a nexus between the service-connected left knee 
disability and the current right knee disability (medical 
evidence), and therefore the third requisite element for the 
presentation of a well grounded claim on a secondary basis 
has not been met. Caluza v. Brown, 7 Vet. App. 498 (1995). In 
fact a VA examiner has stated that there is no relationship 
between the veteran's right knee disability and his service-
connected left knee disability.  

The Board is aware of the veteran's statements offered in his 
behalf.  While the veteran is competent to provide evidence 
of visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  There is no objective evidence of 
record in the form of medical treatment or examination 
records that show that the veteran has a current right knee 
disability due to his service-connected left knee disorder.  
Further, the veteran has provided no medical opinion linking 
any current disability to his service-connected left knee.  
Absent evidence of any current disability which could be 
associated with the service-connected left knee, the Board 
finds the claim is not plausible.  Therefore, the Board finds 
that the veteran's claim for service connection is not well 
grounded.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a) (West 1991).  The veteran is free at any time in the 
future to submit evidence in support of his claim.  Medical 
opinion linking any current right knee findings with the 
veteran's service-connected left knee disability would be 
helpful in well grounding his claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

Although the Board has considered and denied the appeal on 
grounds different from that of the RO, which denied the claim 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the veteran greater 
consideration than the claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

ORDER

Secondary service connection for a right knee disability is 
denied. 


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  


Service connection was granted for a left knee disability in 
October 1988, and a noncompensable evaluation was assigned 
under Diagnostic Code 5257.  The noncompensable evaluation 
remained in effect until January 1994, when the RO assigned a 
10 percent evaluation under Diagnostic Codes 5257-5010.   

The veteran was examined by VA in September 1998, and the 
examiner noted that the claims file had been reviewed, and 
that a direct history had been obtained from the veteran.  
The veteran reported having locking of the knee, swelling and 
giving way.  He stated that he wore a metal brace on the knee 
about twice a week.  On examination, it was noted that there 
were no varus or valgus findings, and that there was no limp.  
Flexion was from 0 to 120 degrees with complaints of pain at 
the extreme of full flexion.  Severe crepitus was noted, and 
there was no effusion, tenderness or loss of sensation.  
Laxity examination was noted to be normal.  The examiner 
noted that there was no finding of atrophy of the left leg.  
The examiner diagnosed, bilateral knee pain, right greater 
than left.  The examiner subsequently examined X-rays which 
he had ordered and issued a supplemental report in September 
1998.  The examiner reported that X-rays showed slight medial 
compartment narrowing of the left knee and degenerative 
changes of the medial compartment of the left knee as well as 
patellofemoral evidence of slight subluxation and patellar 
tilt.  The examiner noted that the veteran's symptoms would 
significantly limit his functional abilities during flare-
ups.  The examiner stated that there was a suggestion on X-
ray that instability was present on the left patellofemoral 
joint.  

For knee impairment involving recurrent subluxation or 
lateral instability, a 30 percent evaluation is assigned when 
the condition is severe, a 20 percent evaluation is assigned 
if the condition is moderate, and a 10 percent evaluation is 
assigned when the condition is slight. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved. When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

The evidence shows that by X-ray report instability of the 
left knee was suggested.   However, on examination, the 
examiner noted that laxity was normal.  Since the veteran's 
disability is rated based on the degree of instability of the 
knee, the Board finds that clarification concerning the 
degree of instability, if any, should be secured.   


In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In a precedent opinion dated August 14, 1998, the Acting 
General Counsel of the VA clarified that separate evaluations 
could be assigned under both the provisions 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 and Diagnostic Code 5257 
for a knee disability encompassing an arthritic disorder. 
VAOPGPREC 9-98 (Aug. 14, 1998).

The Court has held that:

Read together, DC 5003-5010, and § 4.59 thus state that 
painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003-
5010, even though there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). See 
also Hicks v. Brown, 8 Vet. App. 417 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:



1.  The RO should schedule the veteran 
for an examination by a board certified 
orthopedist, if available, to evaluate 
the veteran's service-connected left knee 
disability.  All indicated studies, 
including complete X-rays, should be 
performed.  Range of motion should be 
documented in degrees and the examiner 
should note if there is any instability.  
If so, the examiner must indicate the 
degree of instability demonstrated.  The 
examiner is requested to completely 
review the claims folder prior to the 
examination, particularly the VA 
examination report dated in September 
1998 which indicates normal laxity on 
examination, and the suggestion of 
instability on X-rays.  The examiner 
should clearly differentiate all 
manifestations referable solely to the 
veteran's service-connected left knee 
disability and clarify any discrepancy 
concerning the manifestation of 
instability of the left knee.   A 
complete rationale for all opinions and 
conclusions expressed should be given.  

2.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

3.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  In deciding this claim, 
the RO should consider the findings in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
VAOPGPREC 9-98, and Lichtenfels v. 
Derwinski.  


After completion of the requested action, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

